department of the treasury int ernal revenue service washington d c o f f i c e o f date c h i e f c o u n s e l number release date cc pa cbs br1 gl-152006-01 uilc memorandum for sbse associate area_counsel newark from alan c levine chief branch collection bankruptcy summonses subject sec_2057 federal estate_tax lien on personal_property this memorandum responds to your e-mail request for advice pertaining to the special estate_tax election under sec_2057 this document may not be used or cited as precedent sec_6110 issues for personal_property located in new jersey used to secure the sec_2057 lien what would be the proper manner to describe such property on the form 668h is the client required to forward to counsel for legal review each and every sec_2057 lien filing request would a sec_2057 lien on personal_property be enforceable against either a competing creditor who executed and levied upon the asset or a purchaser of the asset while the sec_2057 lien was in effect if personal_property subject_to a sec_2057 lien is either sold transferred or executed and levied upon by a creditor within the 10-year recapture_period imposed under sec_2032a what would be the effect on the recapture_tax conclusions the personal_property description should be sufficient as long as it reasonably identifies what is described counsel review is required if the only property securing the sec_2057 lien is personal_property or if the lien is secured_by real and personal_property but the real_property in itself is inadequate to fully secure the lien the sec_2057 lien once filed would be enforceable against a subsequent purchaser or creditor who purchases executes against the subject property there are practical concerns with seeking such enforcement however as further discussed below gl-152006-01 the recapture_tax would be triggered unless the sale was to a member of the qualified heir’s family in the ordinary course of business a like-kind_exchange or an involuntary_conversion discussion the taxpayer_relief_act_of_1997 p l added a new estate_tax election current sec_2057 which permits estates meeting certain requirements to deduct from the gross_estate the value of qualified family-owned business interests up to dollar_figure for sec_2057 elections sec_2057 provides the mechanism for establishing by reference to sec_6324b a lien for the collection of the additional estate_tax imposed if a recapture_event described in sec_2057 occurs rules similar to the following rules shall apply p sec_6324b relating to special lien for additional estate_tax sec_2057 thus a lien arises by operation of law under sec_2057 at the time the sec_2057 election is made see sec_6324b for purposes of the sec_2057 election all family members who have acquired from the decedent an interest in a qualified family-owned business qualified heirs and all other persons with an interest in business property to which the sec_2057 lien is to attach must sign an agreement consenting to the creation and filing of the lien sec_2057 sec_2057 sec_2057 i r m form_706 united_states estate and generation-skipping_transfer_tax return schedule t the property that will be subject_to the sec_2057 lien is listed in an attachment to the agreement we have been advised by the office of associate chief_counsel passthroughs and special industries that sec_2057 encompasses both real and personal_property you have been contacted by your local technical support advisory unit with several questions pertaining to the filing of a sec_2057 lien on both real and personal_property we will address each issue raised in turn below how should personal_property be described on the form 668h the sec_2057 lien is filed on form 668h notice of federal estate_tax lien as modified pursuant to guidance issued to all compliance area directors on date there are no specific requirements in sec_2057 or sec_6324b to govern how personal_property should be described in the lien notice we take the position that a description of personal_property should be sufficient as long as it reasonably identifies what is described for example the description should not merely provide the name of the qualified family-owned business corporation but should sufficiently reference the property used to secure the sec_2057 lien ie the number of shares of stock held in xyz corporation we don’t believe that such exact and detailed information as serial or i d numbers is required however when is counsel review of the sec_2057 lien required gl-152006-01 technical support does not need to seek the concurrence of counsel in every case in which the property subject_to the sec_2057 lien consists in any part of personal_property if both real and personal_property are available and a lien on the real_property can adequately secure the government’s interest there is no requirement to seek counsel’s advice however if the real_property involved is inadequate or if only personal_property is involved you should contact counsel for assistance in adequately protecting the government’s interest would a sec_2057 lien on personal_property be enforceable against a subsequent purchaser of or creditor who executed against such property notice of a sec_2057 lien must be filed in order to protect the government’s interest in the subject property the filing of a notice of a sec_6324b lien is governed by sec_6324a sec_6324b sec_20_6324b-1 because sec_2057 makes applicable rules similar to sec_6324b sec_6324a would also apply to a sec_2057 lien sec_6324a requires that a notice of lien meeting the requirements of sec_6323 be filed in order for the lien to be valid against any purchaser holder of security_interest mechanic’s lien or judgment lien creditor accordingly as long as the sec_2057 lien notice is filed in accordance with sec_6323 the sec_2057 lien will have priority over a subsequent purchaser holder of security_interest mechanic’s lien or judgment lien creditor the sec_2057 lien is therefore enforceable against a purchaser of or creditor who executes by levy against the subject property there are practical problems associated with the enforcement of the sec_2057 lien against personal_property however the internal_revenue_service the service may have no way of knowing the sec_2057 lien property has been transferred or executed upon the service may not therefore be able to locate the purchaser or creditor in possession of the property in order to enforce its lien interest accordingly it is preferable whenever possible to obtain an agreement to use real_property to secure the sec_2057 lien the interest in the qualified family- owned business may include the underlying real_property itself and is not limited to the type of ownership_interest in the property such as shares of stock we have been informally advised of certain offices entering into additional agreements which may be effective to secure the service’s interest and prevent transfer of the sec_2057 lien property in some cases for example we have learned that one office has drafted an escrow agreement which may be executed by the service the estate representative the qualified heirs and an escrow agent pursuant to such agreement shares of stock used as sec_2057 property are deposited with and held by an escrow agent bank to be held and distributed by such agent only in accordance with certain terms and conditions the agreement provides that in the gl-152006-01 event of tax recapture under sec_2057 described in item below the service may pursue enforcement including requiring the administrative sale or delivery to the service of the escrow property the agreement further provides for termination of the escrow agreement upon the lapse of the time period for recapture under sec_2057 or upon full payment of all estate_taxes owed upon termination and agreement by the service the shares may be released to the qualified heirs if all taxes have been satisfied you may wish to consider the use of a similar agreement contingent upon local law what is the effect upon the recapture_tax if the sec_2057 lien property is sold transferred or executed upon by levy sec_2057 provides for the imposition of a recapture_tax if within years after the date of the decedent’s death and before the date of the qualified heir’s death the qualified_heir disposes of any portion of a qualified_family-owned_business_interest other than by a disposition to a member of the qualified heir’s family or through a qualified_conservation_contribution under sec_170 we coordinated this question with the office of associate chief_counsel passthroughs and special industries it is that office’s position that in general the sale or transfer of the sec_2057 lien property would trigger the recapture_tax pursuant to sec_2057 unless the sale i was to a member of the qualified heir’s family ii was through a qualified_conservation_contribution iii qualifies as a sec_1031 transaction like-kind_exchange iv qualifies as a sec_1033 transaction involuntary_conversion or v was in the ordinary course of business it is also that office’s position that a third party levy would trigger sec_2057 recapture see priv ltr rul concluding that foreclosure proceedings instituted by mortgagee over taxpayer’s property did not constitute a disposition under sec_2032a since no transfer of the property had taken place revrul_89_4 1989_1_cb_298 holding that an estate’s sale of specially valued real_estate to halt a foreclosure constitutes a disposition for purposes of sec_2032a if you have any further questions please call
